Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 07/10/2019.
Claims 1-20 are pending.

Priority
2.	This application is a continuation of 15/230,423 (Patent US 10396992), which was filed on 08/07/2016, was acknowledged and considered.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,396,992. Although the conflicting claims are not identical, they are not patentably distinct from each other.

               Instant Application
                Patent US 10,396,992
Claim 1:
An authentication method comprising:
     receiving an authentication request from a first device;


     receiving the identity claim from at least one of the first device and a second device associated with the first device, the identity claim comprising a device root hash 

    retrieving data of a user profile associated with at least one of the first device and a user of the first device, the user profile comprising a hash history of the user profile, referred to as a profile hastory, the profile hastory comprising a profile root hash computed by the hash function using inputs comprising a penultimate hash value of the profile hastory,








    comparing the device root hash of the device hastory with the profile root hash of the profile hastory to verify an identity of at least one of the first device and the user of the first device;

     determining that the device root hash and the profile root hash are identical; and

   validating the identity of at least one of the device and the user of the device.

A computer-implemented method for authentication, the method comprising:
    receiving an authentication request from a first device;

     receiving an identity claim from at least one of the first device and a second device associated with the first device, the identity claim comprising a device root hash 


   retrieving data of a user profile associated with at least one of the first device and a user of the first device, the user profile comprising a hash history of the profile, referred to as a profile history, the profile history comprising a profile root hash computed by the hash function along with a penultimate hash value of the profile history, wherein the profile history comprising a set of blocks in a sequential chain, each block of the set of blocks including a transaction record of a set of previous transactions in which the at least one of the first device and the user participated;




  comparing the device root hash of the device history with the profile root hash of the profile history to verify an identity of at least one of the first device and the user of the first device;

    determining that the device root hash and the profile root hash are identical; and

     validating the identify of at least one of the device and the user of the device.
Claim 8:
A method of authentication in association with an authorization request, the method comprising:


    receiving the authorization request from a first device to utilize a protected resource stored in a datastore of a server;

    receiving an identity claim from at least one of the first device and a second device associated with the first device, the identity claim comprising a device root hash computed by a hash function;




   retrieving data of a user profile associated with at least one of the first device and a user of the first device, the user profile comprising a hash history of the user profile, referred to as a profile hastory,



   extracting a profile root hash from the user profile associated with at least one of the first device and the user of the first device;

    comparing the device root hash with the profile root hash of the profile hastory to verify an identity of at least one of the first device and the user of the first device;

    determining that the device root hash and the profile root hash are identical;

    evaluating one or more permissions of the protected resource in relation to the user profile; and

    authorizing utilization of the protected resource.
Claim 8:
A computer-implemented method for authenticating a user in association with an authorization request, the method comprising:


    receiving an authorization request from a device to utilize a protected resource stored in a datastore of a server;

   receiving an identity claim from at least one of the first device and a second device associated with the first device, the identity claim comprising a device root hash computed by a hash function dependent on a dataset comprising one or more transaction records of previous identity claims;


   retrieving data of a user profile associated with at least one of the first device and a user of the first device, the user profile comprising a hash history of the profile, referred to as a profile hastory, wherein the profile hastory comprising a set of blocks in a sequential chain, the set of blocks comprising one or more transaction records of previous identity claims;

   extracting the profile root hash from the user profile associated with at least one of the first device and the user of the first device;

    comparing the device root hash with the profile root hash of the profile hastory to verify an identity of at least one of the first device and the user of the first device; and

    determining that the device root hash and the profile root hash are identical.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
05/07/2021

/HUNG D LE/Primary Examiner, Art Unit 2161